DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification: Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-9, 11, 16-17 and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claims 4 and 16, the claims reciting "receive, from a network entity, a second threshold value …" depends from claim 2 that recites "receive, from the network entity, a first quality threshold …" (Emphasis added). The underlined limitations render the claims indefinite because it is not clear if the underlined limitations are the same network entity. Appropriate correction is required.
Regarding claim 11, the claim recites “and/or” and it is not clear which conjunction is to be used for examination. Appropriate correction is required. For purpose of examination, the conjunction 'or' is used.
Regarding claims 5, 7-9, 17 and 19-21, these claims depend from claims 4 and 16, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510, “Zhang”) in view of Wang et al. (US 2020/0014440, “Wang”).

Zhang discloses “Handling of Intermittent Disconnection in a Millimeter Wave (mmW) System” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, an apparatus ([0026 and Fig. 1] “FIG. 1 further illustrates simplified block diagrams 130 and 150 for UE 107 and eNB 103, respectively.”), comprising: 
at least one processor (Fig. 1; 132 “Processor”), and at least one memory including computer program code (Fig. 1; 131 “Memory” and 134 “Program”), the at least one memory and the computer program code configured to, with the at least one processor ([0026] “Memory 131 stores program instructions and data 134 to control the operations of mobile station 107”), cause the apparatus at least to: 
compose, after a beam failure has been detected by a user equipment ([0058] “At step 1104, a signal quality bad condition is determined”) on a resource provided by a first serving cell of the user equipment (This will be discussed in view of Wang.), beam recovery signaling ([0058] “beam switching related message”), the beam recovery signaling indicating at least one candidate beam ([0058] “when and which control beam”) to be used in beam failure recovery ([0058] “At step 1111, the UE sends the macro eNB beam switching related message indicating when and which control beam it intends to send beam-switching request.”), 
transmit, to a network entity, the beam recovery signaling ([0058] “At step 1111, the UE sends the macro eNB beam switching related message indicating when on a resource provided by a second serving cell (This will be discussed in view of Wang.).
It is noted that while disclosing beam recovery, Zhang does not specifically teach about resources of cells. It, however, had been known before the effective filing date of the instant application as shown by Wang as follows; 
on a resource provided by a first serving cell of the user equipment ([Wang, 0045 and Fig. 4] “After determining that the reference signal associated with the beam pair link 408 is below a threshold signal quality (e.g., as measured by signal strength, signal to interference plus noise ratio, etc.), and after determining that the control resource set associated with the beam pair link 408 is of enough significance or importance, or comprises a predetermined number of blind decoding candidates at a certain aggregation level, the UE 404 can determine that the beam pair link 408 has experienced a failure event, and will send a request for beam recovery.”);
on a resource provided by a second serving cell ([Wang, 0045 and Fig. 4] “The request can either be sent back to network node 406 or network node 412 … A new beam pair link 410 between network node 412 and UE 404 can be formed to retransmit the downlink control information.”, and [Wang, 0040] “UE 204 can be configured with 2 control resource sets (of downlink control information).” Note that Wang’s network node 412 different from network node 406 is interpreted as a different cell because a different base station forms a different cell coverage.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhang by using the features of Wang in order to effectively handle intermittent disconnection in mmW wireless 

Regarding claim 13, it is a method claim corresponding to the apparatus claim 1, and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Claim(s) 2, 11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510, “Zhang”) in view of Wang et al. (US 2020/0014440, “Wang”) and further in view of Jia et al. (US 2020/0322813, “Jia”).
Examiner’s note: in what follows, references are drawn to Zhang unless otherwise mentioned.
Regarding claims 2 and 14, the apparatus according to claim 1, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to, and the method according to claim 13,
a beam-switching request is used before the initial beam alignment procedure. The UE selects one or more control beam candidates”), 
receive, from the network entity, a first quality threshold (This will be discussed in view of Jia.) for a candidate beam to be used for the beam failure recovery ([0035] “which each selected control beam satisfies one or more predefined criterion.”), and 
determine whether a quality value of the at least one candidate beam for the beam failure recovery exceeds the first quality threshold ([0035] “the criterion includes the signal strength or signal quality is higher than a predefined threshold, and the CSI or CQI is higher than a predefined threshold.”).
It is noted that while disclosing beam recovery, Zhang does not specifically teach about receiving a threshold value. It, however, had been known before the effective filing date of the instant application as shown by Jia as follows; 
receive, from the network entity, a first quality threshold ([Jia, 0067] “a terminal equipment receives a measurement threshold and a measurement parameter used for beam failure recovery and transmitted by a network device”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhang by using the features of Jia in order to support beam0related operations efficiently such that “the terminal equipment is able to obtain an accurate measurement result according to the configuration of the network device” [Jia, 0006]. 

Regarding claim 11, the apparatus according to claim 2, wherein: the quality value and/or the threshold value is one of reference signal received power, RSRP, reference signal received quality, RSRQ, and signal-to-noise ratio, SINR ([Wang, 0043] “After determining that the reference signal associated with the beam pair link 308 is below a threshold signal quality (e.g., as measured by signal strength, signal to interference plus noise ratio, etc.)”).

Claim(s) 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510, “Zhang”) in view of Wang et al. (US 2020/0014440, “Wang”) and Jia et al. (US 2020/0322813, “Jia”), and further Deenoo et al. (US 2021/0168678, “Deenoo”) and its provisional application 62/652163 (“163”).
Examiner’s note: in what follows, references are drawn to Zhang unless otherwise mentioned.
Regarding claims 3 and 15, it is noted that while disclosing beam recovery, Zhang does not specifically teach about CFRA. It, however, had been known before the effective filing date of the instant application as shown by Deenoo as follows;
the apparatus according to claim 2 and the method according to claim 14, respectively, wherein: 
if it is determined that there is at least one candidate beam associated with contention free random access, CFRA, signal and having a quality value exceeding the first quality threshold ([Deenoo, 0102] “The target cell may release contention free random access (CFRA) resources associated with the beams having a RSRP lower than a configured threshold and an indication of the beams where the WTRU will most 
to transmit the beam recovery signaling to the network entity using contention free random access transmission to indicate at least one of candidates having quality value exceeding the first quality threshold ([Deenoo, 0097] “The target cell may release contention free random access (CFRA) resources associated with the beams having a RSRP lower than a configured threshold and an indication of the beams where the WTRU will most likely attempt a RA procedure.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhang by using the features of Deenoo in order to provide continuity in mmW wireless communications such that “The WTRU detects an occurrence of an impairment event resulting in impairment to operation of the WTRU in the source cell. If the impairment event satisfies the trigger condition, a reconfiguration is performed” [Deenoo, 0003]. 

Claim(s) 6 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510, “Zhang”) in view of Wang et al. (US 2020/0014440, “Wang”), Jia et al. (US 2020/0322813, “Jia”) and Deenoo et al. (US 2021/0168678, “Deenoo”), and further in view of Nagaraja et al. (US 2018/0234960, “Nagaraja”).
Examiner’s note: in what follows, references are drawn to Zhang unless otherwise mentioned.
Regarding claims 6 and 18, it is noted that while disclosing beam recovery, Zhang does not specifically teach about carrying quality of each candidate beam. It, however, had been known before the effective filing date of the instant application as shown by Nagaraja as follows;
the apparatus according to claim 3 and the method according to claim 15, respectively, wherein: the beam recovery signaling further includes information on the quality value of each candidate beam ([Nagaraja, 0073] “the beam recovery message may further include information regarding a signal quality of the candidate beam(s)”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhang by using the features of Nagaraja in order to reduce latency and maintain throughput such that “the described techniques provide for configuration of dedicated resources for one or more UEs to convey a beam recovery request to a base station” [Nagaraja, 0005]. 

Allowable Subject Matter
Claims 10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Tentative Indication of Allowable Subject Matter
Claims 4-5, 7-9, 16-17 and 19-21 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411